PALMORE, Justice.
The dollar-value principle of Matthews v. Allen, Ky., 360 S.W.2d 135 (1962); Commonwealth v. Hesch, Ky., 395 S.W.2d 362 (1965), and Sarakatsannis v. Baker, Ky., 488 S.W.2d 683 (1972), applies to the $6500 limit of the homestead exemption allowed to persons 65 years of age or older by Const. Sec. 170. Hence the amendments to KRS 132.810(1) and (2)(c) as enacted by Ch. 314, Acts of 1974, are valid and the judgment of the trial court to the contrary is in error.
There also is no reason why this action should not be permitted to proceed as a class action for the benefit of those taxpayers who are similarly affected.
The judgment is reversed with directions that a new judgment be entered consistent with this opinion.
All concur except LUKOWSKY, J., not sitting.